NOTICE
                                      2022 IL App (5th) 190124-U
                                                                                         NOTICE
 Decision filed 12/30/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-19-0124                     Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                              not precedent except in the
 the filing of a Petition for                  IN THE                         limited circumstances allowed
 Rehearing or the disposition of
                                                                              under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Fayette County.
                                                )
v.                                              )     No. 17-CF-235
                                                )
TERRE BROWN,                                    )     Honorable
                                                )     M. Don Sheafor Jr.,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

          JUSTICE WELCH delivered the judgment of the court.
          Justices Barberis and Vaughan concurred in the judgment.

                                             ORDER

¶1        Held: Where the evidence overwhelmingly proved defendant’s guilt beyond a reasonable
                doubt, any error in admitting evidence of witnesses’ prior consistent statements was
                clearly harmless, and the court conducted a proper hearing on defendant’s
                allegations of ineffective assistance of counsel, and where any argument to the
                contrary would lack merit, we grant defendant’s appointed counsel on appeal leave
                to withdraw and affirm the circuit court’s judgment.

¶2        Following a jury trial, defendant, Terre Brown, was convicted of domestic battery (720

ILCS 5/12-3.2(a)(2) (West 2016)) and resisting a peace officer (id. § 31-1(a)). The trial court

sentenced him to two years’ probation.

¶3        Defendant’s appointed attorney, the Office of the State Appellate Defender (OSAD), filed

a motion to withdraw as counsel, arguing that this appeal presents no arguably meritorious issues.

See Anders v. California, 386 U.S. 738 (1967). OSAD has notified defendant of its motion. This


                                                  1
court provided defendant with ample opportunity to file a response, but he has not done so. After

reviewing the record and considering OSAD’s motion and supporting memorandum, we agree that

this appeal presents no issue of even arguable merit. Therefore, we grant OSAD leave to withdraw

and affirm the circuit court’s judgment.

¶4                                      BACKGROUND

¶5     Defendant was charged following an incident with his girlfriend, Chelsey Hughes. Prior

to trial, defendant moved to prohibit the State from playing police bodycam footage of officers

speaking with several potential witnesses at the scene, arguing that it amounted to prior consistent

statements of the witnesses. The court denied the motion, finding that it was important for jurors

to hear their contemporaneous statements.

¶6     At trial, Vandalia police officer Jonathan Redman testified that he responded to a report of

a domestic disturbance on September 14, 2017. Redman spoke to Hughes, who was standing in

the driveway. She said that defendant had struck her. She showed Redman marks on her side and

arm.

¶7     Redman attempted to speak with defendant, who was inside the house. Defendant denied

that there had been an altercation and said that Hughes was “trespassed from the property.”

Redman confirmed that a no-trespass order had been issued against Hughes but he did not know

when it was issued. Another officer, Brian Roedl, spoke with other witnesses, who told him they

saw defendant push Hughes out the door and that he hit and kicked her.

¶8     The officers decided to arrest defendant and told him so although they did not immediately

attempt to handcuff him and take him into custody. Defendant called his mother to take care of

his children. She arrived as the officers were walking defendant down the driveway. Defendant

handed his mother a pacifier and attempted to reach into his pocket, apparently to give her


                                                 2
something else. When Roedl would not let defendant put his hands in his pocket, he became

“verbally and physically resistant” and had to be forcefully restrained. Roedl grabbed defendant’s

wrist to put him on the hood of the squad car so that he could be handcuffed. Redman’s and

Roedl’s bodycam footage was played for the jury.

¶9     Logan White testified that he was working on a car in a nearby driveway when he saw

defendant push Hughes out the front door. He pushed her and kicked her in the ribs. Hughes tried

to get into a car, but defendant grabbed her arm and jerked her out. Defendant and Hughes were

screaming the entire time and urged bystanders to call the police. White said that Hughes was

living at the house. During the argument, defendant yelled at Hughes to “get off [his] property.”

¶ 10   Marshall Sowder testified that White was helping him fix his car when he heard yelling

and saw Hughes come outside. She went back inside and came back out with defendant right

behind her. She tried to get into a car, but defendant pulled her out. The combatants returned to

the house, but defendant grabbed Hughes and threw her out the door while defendant was holding

a baby. As Hughes tried to get back inside, defendant kicked her in the stomach or rib area.

Sowder also believed that Hughes had been living at the property for a few months, as he had seen

her coming and going from the premises during that time.

¶ 11   Hughes testified that she had been living with defendant for about two months before the

September 14 incident. That day, she and defendant had been arguing sporadically throughout the

day. At one point, she decided to leave, so she went out to a red Pontiac that she and defendant

owned jointly but she could not find the keys. Defendant grabbed her arm and pulled her out of

the car. Hughes went back inside and began packing a bag. Defendant shoved her out the door.

She hit the screen door, which left marks on her side. Defendant then kneed her in the leg. She

described bruises on her side, her leg, and one arm where defendant grabbed her. Hughes did not


                                                3
know that she had been “trespassed” from defendant’s property until Redman told her later that

day.

¶ 12   Defendant testified that Hughes was not living at the house. He had a trespass order against

Hughes, although he was not sure of the dates. He acknowledged that she spent the night before

September 14 there but characterized it as a “sleepover.” She was not living there. On that day,

he told her to leave but she refused. Defendant took her arm and started walking toward the door

with Hughes kicking and screaming. Once she was out of the house, she tried to get into the

Pontiac, but defendant shut the door. When she tried to return to the house, defendant put his knee

up to keep her from coming inside.

¶ 13   The defense requested jury instructions on the use of force for defense of a dwelling and

defense of property (the car). Defense counsel argued that defendant’s use of force was reasonable

to prevent an unlawful entry into the house and to prevent Hughes from taking the car. The trial

court granted an instruction of the former theory but denied one on the latter.

¶ 14   The jury found defendant guilty. Following trial, defendant complained on multiple

occasions about defense counsel. On one such occasion, the court asked defendant why he was

dissatisfied with defense counsel. During a lengthy exchange between the court, defense counsel,

defendant, and the prosecutor, defendant complained about the criminal justice system generally,

that he was being targeted for prosecution because of his race, that the court was not “protecting”

him and his home, and that he was being “set up” by Hughes’s family. Despite repeated prompting

from the court, defendant was unable to provide an example of conduct by defense counsel that he

found objectionable. Defendant responded to several such inquiries by saying that he did not need

a lawyer because he was not guilty. The court found no reason to appoint new counsel.




                                                 4
¶ 15   In a posttrial motion, defense counsel argued, inter alia, that the court erred in admitting

the bodycam footage and wrongly refused to give the instruction on defense of property, and that

defendant was not proved guilty beyond a reasonable doubt of resisting because there was no

evidence that he disobeyed a specific order.

¶ 16   The court denied the motion. The sentencing hearing had to be continued because

defendant interrupted the proceeding to the extent that the court held him in contempt. When the

hearing resumed, the court sentenced defendant to 24 months’ probation. Defendant timely

appeals.

¶ 17                                      ANALYSIS

¶ 18   OSAD concludes that it can make no reasonably meritorious argument that defendant’s

convictions were improper. OSAD first maintains that no meritorious argument exists that

defendant was not proved guilty beyond a reasonable doubt.

¶ 19   Where a defendant challenges on appeal the sufficiency of the evidence, we must, while

considering all of the evidence in the light most favorable to the prosecution, decide whether any

rational trier of fact could have found beyond a reasonable doubt the essential elements of the

crime. People v. Murray, 2019 IL 123289, ¶ 19 (citing Jackson v. Virginia, 443 U.S. 307, 318-

19 (1979)). Accordingly, we will not substitute our judgment for that of the trier of fact on issues

involving the weight of the evidence or the credibility of the witnesses. Id.

¶ 20   Defendant was convicted of domestic battery which, as charged, required the State to prove

that defendant, without legal justification, made contact of an insulting or provoking nature with

Hughes. See 720 ILCS 5/12-3.2(a)(2) (West 2016). Two neighbors, as well as Hughes herself,

testified that defendant forcibly removed her from the car and kicked her. Redman, who spoke

with Hughes shortly after the incident, noticed that she had marks and bruises. In his testimony,


                                                 5
defendant admitted that he pulled Hughes from the car and kneed her. Thus, the evidence

permitted the jury to find that defendant made contact of an insulting or provoking nature with

Hughes.

¶ 21   Although defendant admitting making contact with Hughes, he raised the affirmative

defense of defense of his dwelling. He contended that he used only reasonable force to prevent

Hughes from reentering his home after he had asked her to leave. Evidence showed that defendant

had obtained a “no-trespass” order against her, although the date of such order was never

established.

¶ 22   “A person is justified in the use of force against another when and to the extent that he

reasonably believes that such conduct is necessary to prevent or terminate such other’s unlawful

entry into or attack upon a dwelling.” 720 ILCS 5/7-2(a) (West 2016). However, the defense is

not available where the victim resides at the premises. People v. Chapman, 49 Ill. App. 3d 553,

556 (1977).

¶ 23   Hughes testified that she had resided with defendant for approximately two months and

that they had two children together. White and Sowder both testified that they had seen Hughes

come and go from the residence with such regularity during the past two months that they believed

she lived there. Thus, there was ample evidence from which the jury could conclude that Hughes

resided at the house. The jury could also have found that Hughes was there with defendant’s

permission. Defendant admitted that Hughes had spent the previous night at the house although

he characterized it as a “sleepover.”

¶ 24   In People v. Barnard, 208 Ill. App. 3d 342 (1991), this court held that the defendant was

not entitled to an instruction on defense of dwelling where evidence showed that he did not object

when the victim and another man entered his home and allowed them to remain for 30 to 40


                                                6
minutes watching television before he asked them to leave. Id. at 352. The evidence further

showed that the defendant and the victim had been friends and had lived together in defendant’s

home for a time. Id.

¶ 25    Defendant also sought an instruction on defense of property in an attempt to justify his act

of forcibly removing Hughes from the (jointly owned) car. However, defendant was convicted of

only one count of domestic battery. As noted, his act of kicking Hughes was sufficient to prove

that he committed a domestic battery against her. Thus, any error by the trial court in refusing

defendant’s proposed instruction was harmless.

¶ 26   Defendant was also charged with resisting in that he “resisted the performance by Officer

Redman *** of an authorized act within his official capacity, being the arrest of said defendant

*** in that said defendant refused to obey orders and pulled away from Officer Redman.” Redman

testified that he informed defendant that he was going to be arrested. After he and Roehl placed

defendant under arrest, defendant pulled away from the officers such that he had to be physically

restrained. Thus, the evidence was sufficient to find that defendant resisted his arrest.

¶ 27   Defendant contended that there was no proof that he resisted a specific order. However,

Roedl testified that when defendant attempted to reach into his pocket, Roedl told him that he

could not do so. Thus, the State proved the existence of a specific order. In any event, the reference

to an order was arguably surplusage. Defendant was charged with resisting arrest. The officers

told defendant that he was being arrested and the subsequent exchange was part of that arrest.

People v. Collins, 214 Ill. 2d 206, 219 (2005) (where an indictment charges all

essential elements of an offense, other matters unnecessarily added may be regarded

as surplusage).




                                                  7
¶ 28     OSAD next concludes that there is no meritorious argument that the trial court erred by

admitting hearsay evidence. OSAD catalogs several instances in which the trial court admitted

hearsay but argues that, even if such evidence was inadmissible, any error was harmless. We

agree.

¶ 29     Defendant moved in limine to prohibit the State from admitting video and audio from the

officers’ body cameras that defendant argued contained hearsay in the form of prior consistent

statements of several witnesses. The court denied the motion. In addition to playing the video at

trial, the State elicited testimony from Redman that he asked Hughes what was happening and she

told him that defendant struck her. Also, Roedl testified that he spoke with two eyewitnesses who

said that defendant pushed Hughes out the door and kicked her.

¶ 30     Hearsay is an out-of-court statement offered for the truth of the matter asserted. Ill. R.

Evid. 801(c) (eff. Jan. 1, 2011). Hearsay is inadmissible absent an applicable exception. Ill. R.

Evid. 802 (eff. Jan. 1, 2011). Generally, a witness’s prior consistent statement is admissible only

where there is a charge that the witness recently fabricated the testimony or that the witness has a

motive to testify falsely. People v. Heard, 187 Ill. 2d 36, 70 (1999).

¶ 31     Body-worn camera “recordings may be used as evidence in any administrative, judicial,

legislative, or disciplinary proceeding.” 50 ILCS 706/10-30 (West 2016). In People v. Collins,

2020 IL App (1st) 181746, appeal allowed, 183 N.E.3d 909 (Ill. 2021), and appeal

dismissed, 2022 IL 127584, ¶ 22, the First District held that the admission of such recordings is

subject to the rules of evidence, including the hearsay rule. Id. ¶ 22. 1 Thus, there was at least



         1
          The supreme court granted the State’s petition for leave to appeal to consider its contention that
the statutory mandate required the admission of such recordings without limitation. However, when the
State abandoned this position and agreed that the admission of bodycam recordings is subject to the rules
of evidence, including the hearsay rules, the court dismissed the appeal. People v. Collins, 2022 IL 127584,
¶ 22.
                                                     8
arguable merit to defendant’s motion. Nevertheless, we agree with OSAD that any error was

harmless.

¶ 32   As described above, the evidence against defendant was overwhelming. Hughes, as well

as two disinterested witnesses, testified that defendant kicked her. The same three witnesses

testified that Hughes had been living at the house for at least two months prior to the incident.

Redman observed bruises on Hughes. Defendant admitted that his knee made contact with Hughes

but insisted that it was justified by an urgent need to prevent her from reentering the house.

¶ 33   The witnesses’ recorded statements were consistent with their trial testimony, which

defendant did not directly challenge. In fact, he admitted making contact with Hughes but asserted

an affirmative defense. The witnesses’ statements had little to do with the affirmative defense.

Thus, while the exceptions allowing the use of prior consistent statements were arguably not

present, defendant was not prejudiced because the evidence was much the same as their trial

testimony.

¶ 34   As to defendant’s affirmative defense, the evidence that Hughes was living at defendant’s

house was similarly overwhelming. Hughes testified at trial that she and defendant had an on-

again-off-again relationship, that she was the mother of his child, and that she had been residing

with him for the previous two months. White and Sowder testified at trial that they had seen

Hughes coming and going from defendant’s house and assumed she lived there. Defendant

admitted that Hughes had spent the previous night at his house. There was evidence that he had

obtained a no-trespass order against her, but there was no evidence that it was in effect on the date

of the incident. The facts are similar to Barnard where the defendant and the victim had been

roommates at some point and the defendant had invited the victim over on the day of the incident.




                                                 9
Because the evidence overwhelmingly supported the conviction, any error in admitting the

bodycam audio was harmless beyond a reasonable doubt.

¶ 35   OSAD’s final proposed issue is whether the circuit court conducted an adequate Krankel

hearing. New counsel is not required each time a defendant claims that counsel was ineffective.

People v. Moore, 207 Ill. 2d 68, 77 (2003). Rather, when a defendant raises such a claim, the

circuit court should first examine the claim’s factual basis. Id. at 77-78. If the court finds that the

claim lacks merit or pertains only to matters of trial strategy, the court need not appoint new

counsel. Id. at 78. However, if the allegations show possible neglect of the case, the court should

appoint new counsel. Id.

¶ 36   Here, after defendant expressed dissatisfaction with defense counsel, the circuit court held

a lengthy discussion with defendant and defense counsel. 2 However, despite repeated prompting

by the court, defendant never provided a single specific example of deficient performance by

defense counsel. Instead, defendant launched into a diatribe against the county’s justice system in

general and the victim’s family. The closest defendant came to providing a reason why he was

dissatisfied with counsel was to assert that he did not need counsel at all because he was not guilty.

The court gave defendant ample opportunity to provide reasons why counsel was ineffective and

should be replaced. Given that he failed to provide any specific reasons, the court did not err in

refusing to appoint new counsel.




       2
          The prosecutor also participated in these discussions. Generally, the prosecution should not
participate in a Krankel hearing. People v. Jackson, 2020 IL 124112, ¶ 114. Here, however, the
prosecutor’s remarks were limited to attempting to explain defendant’s collateral complaints about the
justice system and the victim’s family. The prosecutor did not offer an opinion about defense counsel’s
performance. Thus, any error was harmless.

                                                  10
¶ 37                                   CONCLUSION

¶ 38   As this appeal presents no issue of arguable merit, we grant OSAD leave to withdraw and

affirm the circuit court’s judgment.


¶ 39   Motion granted; judgment affirmed.




                                             11